Name: Commission Regulation (EC) No 2631/2000 of 30 November 2000 amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32000R2631Commission Regulation (EC) No 2631/2000 of 30 November 2000 amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine Official Journal L 302 , 01/12/2000 P. 0036 - 0037Commission Regulation (EC) No 2631/2000of 30 November 2000amending Regulation (EC) No 1608/2000 laying down transitional measures pending the definitive measures implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wineTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), and in particular Article 80 thereof,Whereas:(1) Commission Regulation (EC) No 1608/2000(2), as amended by Regulation (EC) No 2237/2000(3), extends the applicability of certain Council provisions repealed by Article 81 of Regulation (EC) No 1493/1999 until 30 November 2000 pending the finalisation and adoption of measures implementing that Regulation. The finalisation and adoption of those implementing measures will not be completed by 30 November 2000. Certain Council provisions repealed by Article 81 of Regulation (EC) No 1493/1999 should accordingly be allowed to stand for a short additional period.(2) The extra transitional period does not affect the implementation of the bulk of the reform of the common organisation of the market in wine on the date set by the Council since the main points concerning the areas covered by those Regulations have been settled in Regulation (EC) No 1493/1999 or in the implementing regulations already adopted.(3) More progress has been made in adopting implementing measures in certain areas than in others. Provision should therefore be made for an extra transitional period that depends on the area concerned.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1608/2000 is hereby amended as follows:1. Article 1 is replaced by the following: "Article 1Notwithstanding certain provisions of Regulation (EC) No 1493/1999, the provisions listed in Part A of the Annex hereto shall remain applicable until 31 January 2001 while those listed in Part B of the Annex shall remain applicable until 31 March 2001."2. The date "30 November 2000" in Article 3 is replaced by "31 March 2001".3. The Annex is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 December 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 185, 25.7.2000, p. 24.(3) OJ L 256, 10.10.2000, p. 18.ANNEXPart AProvisions that remain applicable until 31 January 2001(a) Articles 1 and 3 of, and the Annex to, Regulation (EEC) No 1873/84(b) Regulation (EEC) No 2390/89(c) Articles 1 and 2 of Regulation (EEC) No 2391/89(d) Articles 3, 31 and 71 of Regulation (EEC) No 822/87Part BProvisions that remain applicable until 31 March 2001(a) Article 15(2) and (7) of Regulation (EEC) No 823/87(b) Regulation (EEC) No 2392/89(c) Article 2 of Regulation (EEC) No 3895/91(d) Articles 8, 9 and 11 of Regulation (EEC) No 2333/92(e) Article 72 of Regulation (EEC) No 822/87